Title: Commission for James Monroe and Robert R. Livingston, 12 January 1803
From: Jefferson, Thomas
To: Monroe, James,Livingston, Robert R.


          
            To all whom these presents shall concern, Greeting:
            
          
          Know Ye, That reposing special Trust and confidence in the Integrity, Prudence and Abilities of James Monroe, late Governor of the State of Virginia, and of Robert R. Livingston, at present the Minister Plenipotentiary of the United States to the French Republic, I have nominated, and by and with the advice and consent of the Senate, appointed them the said Robert R. Livingston to be Minister Plenopotentiary, and the said James Monroe to be Envoy Extraordinary and Minister Plenipotentiary, with full power and authority to them both jointly or to either of them separately in case of the death of the other, for and in the name of the United States to confer, treat and negotiate with any person or persons duly authorized by the Government of the said Republic, of and concerning the enlargement and more effectual security of the rights and interests of the United States in the River Mississippi and in the Territories Eastward thereof, and to conclude and sign a Treaty, or Treaties, convention or Conventions thereon, transmitting the same to the President of the United States for his ratification by and with the advice and consent of the Senate.
          In Testimony whereof, I have caused these Letters to be made Patent, and the Seal of the United States to be hereunto affixed.
          Given under my Hand at the City of Washington, the Twelfth day of January in the year of our Lord one thousand Eight hundred and three, and of the Independence of the United States of America, the Twenty Seventh.
          
            Th: Jefferson
          
        